DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41-42, 46-48, and 53-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maciocci et al. (US 20120249741 A1), and in view of Ma (US 20160259548 A1).

Regarding Claim 41, Maciocci discloses discloses A non-transitory computer readable medium containing instructions that when executed by at least one processor cause the at least one processor to perform incremental convergence operations in an extended reality environment (¶12 reciting “a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor to perform various operations corresponding to the methods discussed above.”), the operations comprising: 
displaying a plurality of dispersed virtual objects across a plurality of virtual regions, the plurality of virtual regions including at least a first virtual region and a second virtual region that differs from the first virtual region; (Fig. 2-4 showing displaying a plurality of dispersed virtual objects 14 across a plurality of virtual regions.)
receiving an initial kinesics input tending toward the first virtual region; 
highlighting a group of virtual objects in the first virtual region based on the initial kinesics input; 
(Maciocci disclosing user interactions with virtual objects including gesture controls, highliting of touched portions of the virtual object etc., and ¶69 reciting “the projection of virtual objects positioned at/on designated locations within the surrounding environment can create the experience of virtual reality and enable user interactions with the virtual object. The various embodiments enable natural interactions with virtual objects and digital assets (documents, pictures, videos, etc.). Such natural interactions with virtual objects and digital assets may include gesture controls, touch manipulations, highlighting of touched portions of the virtual object, etc.” Further, ¶295 reciting “The virtual input device may be associated with the virtual object that can allow a user to highlight text, select hyperlinks, formulate input commands and form inputs relative to the virtual object. For example, the virtual input device may be a three-dimensional virtual reality arrow displayed on the head mounted display. In such an embodiment, the arrow may be moveable in free space on the display in response to user gestures.”)
However, Maciocci does not explicitly disclose receiving a refined kinesics input tending toward a particular virtual object from among the highlighted group of virtual objects; and 
triggering a functionality associated with the particular virtual object based on the refined kinesics input.
Ma teaches “a mobile terminal for displaying a virtual keyboard and a method of displaying the virtual keyboard in the mobile terminal.” (¶2). ¶10 recites “In a mobile terminal that displays a virtual keyboard, the mobile terminal may display the virtual keyboard in which a region that is to be touched by a user is enlarged, and thus touch input errors by the user may be reduced. ” Therefore, Ma teaches a region of a virtual keyboard is enlarged (in other words, highlighted), and then user can input using the virtual keyboards that reads on a refined input on a key to enter it. Further, ¶146 teaches enlarging a portion of the virtual keyboard based on a user’s input, and recites “ the mobile terminal 100 may select at least one of the plurality of virtual keyboard regions based on the obtained inclination direction and may display the virtual keyboard of the current mode in which the selected virtual keyboard region is enlarged.”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to adapt the method of enlarging a virtual region for a user to input using the enlarged keys (taught by Ma) in the extended reality environment (taught by Maciocci). The suggestions/motivations would have been to reduce touch input errors (¶10), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 42, Maciocci in view of Ma discloses The non-transitory computer readable medium of claim 41, wherein the virtual objects of the plurality of dispersed virtual objects include at least one of virtual widgets or options in a virtual menu. (Maciocci, ¶98 reciting “a virtual object 14a (e.g., a presentation or graph)”. Ma teaches virtual keyboard having virtual keys corresponding to virtual widgets.)

Regarding Claim 46, Maciocci in view of Ma discloses The non-transitory computer readable medium of claim 41, wherein the initial kinesics input is associated with a first type of kinesics input and the refined kinesics input is associated with a second type of kinesics input that differs from the first type of kinesics input. (Ma, ¶9 teaching an initial kinesics input for enlarging a portion of the virtual keyboard is inclination of the mobile terminal, and ¶10 teaching the refined kinesics is touch input on the virtual keyboard. The two kinesics input are two different types. The suggestions/motivations would have been the same as that of Claim 41 rejections.)

Regarding Claim 47, Maciocci in view of Ma discloses The non-transitory computer readable medium of claim 41, wherein highlighting the group of virtual objects in the first virtual region based on the initial kinesics input includes changing an appearance of each virtual object in the group of virtual objects in the first virtual region. (Ma, ¶9 teaching an initial kinesics input to enlarge a portion of the virtual keyboard that reads on highlighting a group of virtual objects (i.e. a group of enlarged virtual keys) as shown in Fig. 1. The suggestions/motivations would have been the same as that of Claim 41 rejections.)

Regarding Claim 48, Maciocci in view of Ma discloses The non-transitory computer readable medium of claim 41, wherein highlighting the group of virtual objects in the first virtual region based on the initial kinesics input includes displaying controls that enable interaction with at least one virtual object in the group of virtual objects of the first virtual region. (Ma, ¶9 teaching an initial kinesics input to enlarge a portion of the virtual keyboard that reads on highlighting a group of virtual objects (i.e. a group of enlarged virtual keys) as shown in Fig. 1. The highlighted portion displaying keys that read on controls enabling interaction with each of the key in the group of keys of the enlarged portion (corresponding to the first virtual region). The suggestions/motivations would have been the same as that of Claim 41 rejections.)

Regarding Claim 53, Maciocci in view of Ma discloses The non-transitory computer readable medium of claim 41, wherein the operations further include determining a certainty level associated with the initial kinesics input, and selecting a visual property of the highlighting based on the certainty level. (Ma, ¶29 disclosing a threshold value to decide whether or not changing a current mode of the virtual object, and reciting “determining whether acceleration of the mobile terminal measured based on the obtained acceleration information exceeds a threshold value; and when the measured acceleration exceeds the threshold value, changing a current mode of the virtual keyboard.” The suggestions/motivations would have been the same as that of Claim 41 rejections.)

Regarding Claim 54, Maciocci in view of Ma discloses The non-transitory computer readable medium of claim 41, wherein the operations further include determining a certainty level associated with the refined kinesics input, and forgoing triggering the functionality associated with the particular virtual object when the certainty level is lower than a threshold. (Ma, ¶29 disclosing a threshold value to decide whether or not changing a current mode of the virtual object, and reciting “determining whether acceleration of the mobile terminal measured based on the obtained acceleration information exceeds a threshold value; and when the measured acceleration exceeds the threshold value, changing a current mode of the virtual keyboard.” The suggestions/motivations would have been the same as that of Claim 41 rejections.)

Regarding Claim 55, Maciocci in view of Ma discloses The non-transitory computer readable medium of claim 41, wherein the operations further include: 
determining a first certainty level associated with the initial kinesics input; 
forgoing highlighting the group of virtual objects in the first virtual region when the first certainty level is lower than a first threshold; 
determining a second certainty level associated with the refined kinesics input; and 
forgoing triggering the functionality associated with the particular virtual object when the second certainty level is lower than a second threshold.
(Ma, ¶29 disclosing a threshold value to decide whether or not changing a current mode of the virtual object, and reciting “determining whether acceleration of the mobile terminal measured based on the obtained acceleration information exceeds a threshold value; and when the measured acceleration exceeds the threshold value, changing a current mode of the virtual keyboard.” The suggestions/motivations would have been the same as that of Claim 41 rejections.)

Regarding Claim 56, Maciocci in view of Ma discloses The non-transitory computer readable medium of claim 41, wherein the first virtual region is selected based on the initial kinesics input. (Ma, ¶9 teaching a portion of the virtual keyboard is selected based on an initial kinesics input, i.e. inclination of the mobile terminal. The suggestions/motivations would have been the same as that of Claim 41 rejections.)

Regarding Claim 57, Maciocci in view of Ma discloses The non-transitory computer readable medium of claim 41, wherein the plurality of virtual regions are a plurality of virtual regions of an extended reality environment (Maciocci, ABS reciting “A head mounted device provides an immersive virtual or augmented reality experience for viewing data and enabling  collaboration among multiple users.”), displaying the plurality of dispersed virtual objects includes causing a wearable extended reality appliance to display the plurality of dispersed virtual objects (Maciocci, Fig. 2-4 showing displaying a plurality of dispersed virtual objects 14 across a plurality of virtual regions.), highlighting the group of virtual objects includes causing the wearable extended reality appliance to highlight the group of virtual objects (Maciocci, ¶69 disclosing interaction with virtual objects in a virtual reality environment, and reciting “ Such natural interactions with virtual objects and digital assets may include gesture controls, touch manipulations, highlighting of touched portions of the virtual object, etc.”), and the functionality associated with the particular virtual object includes causing the wearable extended reality appliance to start displaying a particular virtual content. (Maciocci, ¶86 disclosing an augmented reality experience, and reciting “ This limited interaction may include touching the augmentation to cause an effect,”)

Regarding Claim 58, Maciocci in view of Ma discloses The non-transitory computer readable medium of claim 41, wherein the highlighted group of virtual objects in the first virtual region includes at least two virtual objects of the plurality of dispersed virtual objects. (Ma, Fig. 1 A-D each showing a highlighted region having at least two virtual keys. The suggestions/motivations would have been the same as that of Claim 41 rejections.)

Claim 59, has similar limitations as of Claim(s) 41, therefore it is rejected under the same rationale as Claim(s) 41.
Claim 60, has similar limitations as of Claim(s) 41, therefore it is rejected under the same rationale as Claim(s) 41. (Maciocci, ¶11 disclosing a device having a processor.)

Claim(s) 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maciocci et al. (US 20120249741 A1), and in view of Ma (US 20160259548 A1), and further in view of Bychkov et al. (US 20130321271 A1).

Regarding Claim 43, Maciocci in view of Ma discloses The non-transitory computer readable medium of claim 41.
However, Maciocci in view of Ma does not explicitly disclose wherein the initial kinesics input includes a combination of a gaze detection and a gesture detection.
Bychkov teaches “interfaces that combine multiple user interaction modalities.” (¶2). Specially, ¶70 reciting “ computer 26 can be configured to select a sequence of interactive items 36 (e.g., as the user moves his gaze from one interactive item to the next) with or without any additional input (i.e., a gesture or sound) made by the user to indicate which of the interactive item has been selected. ”. Further, ¶75 recites “the combination of gaze tracking with other modalities, such as 3D mapping/gesture detection and/or voice detection, enables the user to control on-screen objects fully, without the use of a mouse or a touch screen.” Thus, Bychkov teaches a kinesics input including a combination of a gaze detection and gesture detection.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to adapt the method of a kinesics input including a combination of a gaze detection and a gesture detection (taught by Bychkov). The suggestions/motivations would have been that the combination of gaze tracking and gesture detection enables the user to control on-screen objects fully, without the use of a mouse or a touch screen (¶75), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 44, Maciocci in view of Ma and Bychkov discloses The non-transitory computer readable medium of claim 43, wherein, when the detected gaze tends towards the first virtual region and the detected gesture tends towards the second virtual region, the operations further includes highlighting the group of virtual objects in the first virtual region over a group of virtual objects in the second virtual region. (Bychkov, ¶95 reciting “if the user is looking at a first interactive item 36 presented on a left side of display 28, and performs a Point-Select gesture to a second interactive item 36 presented on an right side of the display, computer 26 may be configured to engage the second interactive item.” Bychkov teaches configuring the computer to engage one of the two items selected by gazing or gesture. Engaging/highlighting the item selected by the gaze or gesture appear to be mere design choices and a question of an obvious and consequently non-inventive selection among a number of known possibilities, depending on the circumstances.)

Regarding Claim 45, Maciocci in view of Ma discloses The non-transitory computer readable medium of claim 43, wherein, when the detected gaze tends toward the first virtual region and the detected gesture tends toward an area without virtual objects, the operations further include highlighting the group of virtual objects in the first virtual region. (See Claim 44 rejections for detailed analysis.)

Claim(s) 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maciocci et al. (US 20120249741 A1), and in view of Ma (US 20160259548 A1), and further in view of DiGiantomasso et al. (US 20190335083 A1).

Regarding Claim 49, Maciocci in view of Ma discloses The non-transitory computer readable medium of claim 41.
However Maciocci in view of Ma does not explicitly disclose wherein upon receiving the refined kinesics input, the operations further include cancelling the highlighting of at least some of the virtual objects in the group of virtual objects.
DiGiantomasso teaches “systems and techniques for rendering content and to content navigation tools.” (¶2). Further, DiGiantomasso teaches a dynamic navigation flow user interface with highlighted component, and recites “In response to the user activating a next/forward control, the user may be navigated to an initial content component (the briefing component in this example), such as that illustrated in FIG. 3D. In this example, the dynamic navigation flow user interface is updated to be displayed in a simple mode (without all the components expanded) and with the currently rendered component (“briefing”) emphasized (e.g., highlighted).” (¶52). Further, ¶55 teaches automatically moving to the next content component after the rendering component “briefing”, and recites “When the briefing animation is complete, the user may be automatically navigated to the next content component, reducing the need for user navigation inputs.”. Furthermore, ¶56 teaches cancelling the highlighting of the “briefing”, and recites “Referring to FIG. 3E, the rendered dynamic navigation flow user interface now emphasizes (e.g., via highlighting) the practice component and has removed the emphasis from the briefing component.” Thus, DiGiantomasso teaches upon receiving an input to activate “briefing” component, automatically moving to the next component and cancelling the highlighting of the “briefing” component.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to adapt the technique (taught by DiGiantomasso) to cancel a highlighting of a component after invoking it. The suggestions/motivations would have been for “reducing the need for user navigation inputs” (¶55), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 50, Maciocci in view of Ma and DiGiantomasso discloses The non-transitory computer readable medium of claim 41, wherein the particular virtual object is an icon and wherein the triggered functionality includes causing an action associated with the particular virtual object including activating script associated with the icon. (DiGiantomasso, ¶59 reciting “The user may activate a script control (e.g., an icon of multiple lines corresponding to text), and the script of the officer and the person with whom the officer is interacting may be displayed as illustrated in FIG. 3H.” The suggestions/motivations would have been the same as that of Claim 49 rejections.)

Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maciocci et al. (US 20120249741 A1), and in view of Ma (US 20160259548 A1), and further in view of Smith et al. (US 20190384406 A1).

Regarding Claim 51, Maciocci in view of Ma discloses The non-transitory computer readable medium of claim 41.
Maciocci in view of Ma does not explicitly disclose wherein the operations further include: 
tracking elapsed time after receiving the initial kinesics input; 
when the refined kinesics input is received during a predefined time period following the initial kinesics input, triggering the functionality associated with the particular virtual object; and 
when the refined kinesics input is not received during the predefined time period, cancelling the highlighting of the group of virtual objects in the first virtual region.
It is well known in the art to cancel a highlighting after a certain period of time elapses. In addition, Smith teaches “Systems and methods for enabling one-handed gesture sequences in virtual, augmented, and mixed reality (xR)” (ABS). Further, ¶120 recites “After a selected period of time, such as during a motion phase, the contents of the open menu are dimmed, and surround highlighting 1222 appears as shown in frame 1215. Still during the motion phase, as shown in frame 1216, open menu 1221 follows or tracks the user's hand, on the HMD display, as the user's hand 1223 correspondingly moves across the front of the HMD display. When movement of hand 1223 stops for a predetermined amount of time, highlighting 1222 disappears.” In other words, Smith teaches moving the menu with a second input (i.e. the user’s hand moves across the front of the HMD display) during a predetermined amount of time. If the movement stops for a predetermined of time, cancel the highlight 1222 as shown in Fig. 12D.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the method taught by Maciocci in view of Ma and Smith). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maciocci et al. (US 20120249741 A1), and in view of Ma (US 20160259548 A1), and further in view of Schwesig et al. (US 20130246955 A1).

Regarding Claim 52, Maciocci in view of Ma discloses The non-transitory computer readable medium of claim 41.
However, Maciocci in view of Ma does not explicitly disclose wherein the operations further include: 
prior to receipt of the initial kinesics input, receiving a preliminary kinesics input tending toward the second virtual region; 
highlighting a group of virtual objects in the second virtual region based on the preliminary kinesics input; and 
upon receipt of the initial kinesics input, cancelling the highlighting of the group of virtual objects in the second virtual region and highlighting the group of virtual objects in the first virtual region.
Schwesig teaches “a highlight-driven user interface navigable by moving a highlight from element to element (e.g., movie objects 304). Also, an initial or default highlight position may be chosen by the system prior to gesture recognition. For example, object that was highlighted the last time the system was accessed may be maintained the next time display screen 106 displays the strand (e.g., movies 304). . . . In any event, particular embodiments allow for the initial or default highlight, as well as subsequent highlights to be moved and controlled by hand gestures.” (¶31).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Maciocci in view of Ma and Schwesig to highlight virtual objects based on an input the last time (i.e. a preliminary input) prior to receipt of the initial kinesics input (taught by Schwesig) and to highlight the virtual objects based on the initial kinesics later (taught by Maciocci in view of Ma). The suggestions/motivations would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611